DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received May 2, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5-8 and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2006/0134520A1 (Ishii).
Regarding claim 1, Ishii teaches a nonaqueous electrolyte battery including a positive electrode active material containing a lithium-nickel composite oxide and at least one of lithium hydroxide and lithium oxide [abs]. Ishii teaches the process comprising: forming a cathode slurry by combining a cathode active material, a binder comprising an at least partially halogenated hydrocarbon polymer, a solvent, and an additive capable of reacting with a single or double unsaturation when formed on the binder; wherein within the cathode slurry the binder comprises one or more conjugated dienes formed by reaction of the binder with the cathode active material; and intermixing the cathode slurry to produce a cathode coating material [0118-119]. Examiner notes, in regards to the claimed language “within the cathode slurry the binder comprises one or more conjugated dienes formed by reaction of the binder with the cathode active material,” the instant specification p. 15 lines 1-5 and lines 14-18 describes how the cathode slurry was prepared, thus Examiner has used this interpretation to reject the claimed limitation. Ishii does not explicitly describe that the conjugated diene is formed by the reaction of the binder and the cathode active material. However, Ishii does teach that the cathode active material uses LiOH and the instant specification describes the cathode material comprises LiOH which accelerates the gelling reaction to made the slurry and PVFD undergo dehydrohalogenation in the presence of LiOH which then form the conjugated dienes. Further, Ishii teaches all the components (i.e. active material, conductive carbon, NMP and binder) which are also described in the instant specification in regards to in making of the cathode slurry, thus Ishii teaches the limitations of claim 1.
Regarding claim 2, Ishii teaches the process of claim 1 wherein the additive is capable reacting with a double unsaturation when formed on said binder so as to reduce a rate of crosslinking of the binder [i.e. additive is anhydride 0060; please refer to the rejection of claim 1]
Regarding claim 5, Ishii teaches wherein the additive is a dienophile [i.e. anhydride 0060].
Regarding claim 6, Ishii teaches the process of claim 5 wherein the additive comprises one or more electron withdrawing groups conjugated to an unsaturation between two carbons [i.e. anhydride 0060].
Regarding claim 7, Ishii teaches the process of claim 1 wherein the additive comprises an unsaturation between two carbons [i.e. anhydride-0060]. 
Regarding claim 8, Ishii teaches the process of claim 7 wherein the additive comprises one or more electron withdrawing groups conjugated to the unsaturation [ i.e. anhydride-0060].
Regarding claim 14, Ishii teaches wherein the additive comprises an anhydride [0060;  anhydride].
Regarding claim 15, Ishii teaches the binder comprises PVDF [0119].
Regarding claim 16, Ishii teaches the solvent comprises NMP [0119].
Regarding claim 17, Ishii teaches the cathode active material is defined by the formula LiNi1−xMxO2 [0041] and M comprises one or more transition metals [i.e. Co, Al, Mn, Cr, Fe, Nb, Mg, B and F,]; wherein  0≦x<1 which reads on claim 17.

Regarding claim 18, Ishii teaches the process of claim 17 wherein M comprises Ni at 10 mole% or greater relative to total M [0040-0042].
Regarding claim 19, Ishii teaches the process of claim 17 wherein Ni is 50 mole% or greater [0041-0044].
Regarding claim 20, Ishii teaches the process of claim 17, wherein Ni is 80 mole% or greater [0128; table 1].

Regarding claim 21, Ishii teaches teaches process of claim 17 wherein M comprises one or more of Ni, Co, Mn, Mg, Ti, Cr, Fe, Y, Ga, Sb, W, Sc, Zr, Nb, Mo, Zn, Cu, In, Ge, or Al (0042; Co, Al, Mn, Cr, Fe, Nb, Mg ). 
Regarding claim 22, , Ishii teaches the process of claim 17 wherein M comprises Ni and one or more of Co, Al, Ti, Mn, or Mg (0042). 


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2006/0134520A1 (Ishii) and further in view of US2015/0155559A1 (Zimmerman).

Regarding claim 9, Ishii  is silent with regards to wherein the additive is comprises a 5-6 membered ring, wherein said unsaturation is within said ring. Zimmerman teaches a rechargeable alkaline battery comprising an anode; a cathode; and an electrolyte; wherein at least one of anode, the cathode and the electrolyte includes a solid, ionically conducting polymer material, and methods for the manufacture of same [ab].  Zimmerman teaches the additive is comprises a 5-6 membered ring, i.e. 1,4-benzoquinone [0144]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishii and include the 1,4-benzoquinone taught by Zimmerman, as doing so activate the ionic conduction mechanism and enhance the performance of the battery [0144].

Regarding claim 10, modified Ishii teaches the process of claim 9 wherein the 5-6 membered ring comprises a heteroatom selected from the group consisting of an N, O, or S [please refer to the rejection of claim 9]. 

Regarding claim 11, modified Ishii teaches to wherein the additive is a benzoquinone wherein the one or more electron withdrawing groups is at position 2, 3, 5 or 6 [please refer to the rejection of claim 9].  

Regarding claim 12, modified Ishii teaches the electron withdrawing groups comprise a halogen [please refer to the rejection of claim 9; 1,4-benzoquinone contains a halogen]. 

Regarding claim 13, modified Ishii teaches the process of claim 12, however is silent with respect to wherein the halogen is fluorine. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive taught by Ishii and substitute a fluorine as the halogen, as doing so, one would expect that similar structures would have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). MPEP 2144.09.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729